Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…sets of listing broker attributes…" in paragraph .  There is insufficient antecedent basis for this limitation in the claim.  All prior references refer to “broker”, which could encompass several parties to a real estate transaction (listing, buying, selling, and mortgage).  A reference to the listing broker seeks to limit this claim without having the requisite antecedent basis present.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, the Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of property transactions (bids).  This describes marketing or sales activities as well as business relations.  Furthermore, a real estate bid formation and acceptance method intends to lead into contracts and legal obligations.  These are all descriptive of commercial or legal interactions, which is considered a certain method of organizing human activity grouping of abstract idea.  
These claims further describe the interactions of several parties to a potential real estate transaction; including brokers, and buyers and sellers.  These actions refer to the social activities of these separate groups of people and thus, recite managing personal behavior or relationships or interactions between people.  This category is also considered a certain method of organizing human activity grouping of abstract idea.


Claim 1 defines the abstract idea by the elements of:
receiving a plurality of property identifications associated with a plurality of properties and storing said property identifications in a property database;
receiving a plurality of sets of property attributes, each of said sets of property attributes being associated with an associated one of said plurality of properties and storing said sets of property attributes in said property database with associative information associating each particular set of property attributes with its associated property;
receiving a plurality of owner communication addresses, each of said owner communication addresses being associated with an associated one of said plurality of properties and storing each owner communication address in a property owner address database with property associative information associating each owner communication address with its associated property;
receiving a plurality of broker identifications each associated with a particular broker and storing said broker identifications in a broker database;
receiving a plurality of sets of broker attributes, each of said sets of listing broker attributes being associated with an associated one of said brokers and storing said sets of broker attributes in said broker database with broker associative information associating each particular set of broker attributes with its associated broker; attributes comprise;
18receiving a plurality of broker communication addresses, each of said broker commutation addresses being associated with an associated one of said plurality of brokers and storing each broker communication address in a broker communication address database with broker communication address associative information associating each broker communication address with its associated property;
providing one or more property identifications each with a partial or complete set of the property attributes associated with each provided property identification to brokers;
receiving from a plurality of brokers, provided with one or more property identifications each with a partial or complete set of the property attributes, a bid to secure a listing broker representation for the sale or rental of a particular property, said bid being associated with bid information; fixed bid/monetary bid; with potential listing broker information;
storing said bid information associated with a property identification and a broker identification in a bid information database; and,
communicating said bid information to the owner of the associated property together with a broker identification and broker attributes.  

These claims describe actions performed when several parties to a potential real estate transaction would like to entertain bids for a property.  However, the parties need 

For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because there are no additional elements of the claims detailing the use of considerations identified by the Supreme Court and the Federal Circuit to ensure that the claims, as a whole integrate the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements to be evaluated.  Analysis is similar to Prong Two and many of the considerations lacking in revised Step 2A are also lacking under Step 2B, thus, per the 2019 PEG, they cannot be reevaluated in Step 2B.

Dependent claims 2 and 3 contain limitations that are further recitations to the same abstract idea found in claim 1.  References to property attributes and a broker are key aspects of the transaction itself.  The attributes are core facets of the property that is 

Therefore, for the reasons cited above, claims 1 – 3 are directed to an abstract idea without integration into a practical application and without reciting significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin (US20110289010), hereinafter, Rankin, in view of Guerra (US20090276362), hereinafter, Guerra.
Regarding claims 1 – 3, Rankin describes a property transaction facilitating hub that facilitates the generation and recording of information relating to property property identifications when discussing various facets used to recognize a plurality of properties.  Rankin’s hub may “…specify[ing] a plurality of fields corresponding to various property information (e.g., picture, contact, property type, address, owner info, square footage, price, and/or the like) that may be filled out with specific property information 820.”  See [0094].  Rankin next discloses sets of property attributes when detailing an interface “showing a side-by-side representation of site requirements and prospective property information, to allow for attribute-by-attribute comparison of desired and available property attributes. A list of property attributes, grid variables, and/or the like 150 may be provided next to and/or as part of the bifurcated display to show identifiers of those attributes next to the attribute values listed at 160 and 155.”  See [0058].  
Rankin adds owner communication address … associated with a plurality of properties when providing “ a contact name, a contact address, property parameters, company type, company attributes, and/or the like…”, at [0097]; and, “ The address of the property for which the site drive information has been requested may be displayed 1301, and a map provided 1305 indicating the location of the reference property 1306 and of the associated and/or nearby site drives 1307, such as may be present within a specified distance of the reference property”, at [0103]. Rankin provides a contacts table that include “email address”, with which an owner can be communicated with.  See [0154].
Rankin discloses broker identifications, sets of broker attributes, and broker communication addresses, throughout.  For example, “FIGS. 1A-C show implementations of a tenant-broker user interface in embodiments of HUB operation”, at [0012]; and, “HUB embodiments may serve to facilitate contact relationship management, lead generation, 
Rankin lastly provides property identifications….to brokers as detailed above , and includes, “The window 2105 may include a variety of information associated with the selected property, such as one or more property images 2110, other property information 2115 (e.g., property attributes from a HUB bifurcated display), and/or the like. The window 2105 may further include contact information 2120, such as for one or more contacts, tenants, landlord, brokers, and/or the like associated with the displayed property. The window 2105 may further include a selectable link to view other options 2125, such as to auto-populate other portions of the HUB interface (e.g., the bifurcated display) with information associated with the selected property, send property information in an e-mail, generate a report associated with the property….”  See [] and Fig. 21].  
Not disclosed by Ranking is receiving from a plurality of brokers, a bid to secure a listing broker representation, storing bid information in a bid information database, and communicating bid information to the owner of the property.  
However, Guerra discloses a real estate commission bid system where that provides a “database where registered real estate brokers 18 can review descriptions of properties submitted by registered real estate sellers 16”, at [0117]; and, “The broker 18 can place a commission rate bid equal to or less than the seller's 16 specified rate any time during the predetermined bid period”, at [0119].  Guerra further discloses the broker representation by describing the exclusive right to sell listing agreement throughout.  Guerra explains that these two concepts are equivalent; that both allow only one broker be able to represent the seller.  Guerra defines this concept as “[s]ellers contact the business entity and agree to provide an Exclusive Right to Sell Listing Agreement for a predetermined period of time to anyone of the real estate brokers registered with the business entity within the specified territory or adjoining territories, if necessary, that have placed a winning commission rate bid equal to or less than the one stipulated by the real estate property seller.”  See [0007].  In addition, Guerra adds, “The commission rate established in the original Exclusive Right To Sell Agreement is the commission rate to be paid by the owner of the property in any subsequent Exclusive Right To Sell Agreements when the property is sold.”  See [0016].  See also [0049], where Guerra explains, “Sellers are required to provide an Exclusive Right to Sell Listing Agreement for a predetermined period of time to anyone of the real estate brokers registered with the Agreement with the winning broker 96.”  See also Fig 5, showing a flowchart of the seller (owner) registering and working with a winning bid broker.  Guerra’s use of the broker database is described as “A broker computer system stores a database of real estate rental listings and is programmed for generating an online brokerage referral fee agreement…”, at [0039]; and, “[t]he main function of the present invention is to create a database of real estate brokers”, at [0050].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send notice of a listing agreement with the winning bidding broker per the method and system of Guerra and this information within the method of real estate transaction information management of Rankin because this leads to the intended result of maintaining only the specific information related to the other party in the transaction.  Rankin is managing data related to real property transactions; Guerra adds the added efficiency of first determining the one broker with which the seller (owner of the property) will be dealing with.  

Regarding claim 2, the combination of Rankin and Guerra discloses all the limitations of claim 1, above. 
Rankin further discloses a geographical indicator and a physical feature when describing “…HUB may allow for overlaying of multiple maps, different views of a single geographic and/or other property and/or contact information on a single map, and/or the like.”  See [0073].  Rankin adds, “…capture geographical coordinates of an associated property (e.g., latitude and longitude)….”  See [0095].  
Rankin includes, “The profile may further include a collection of associated properties 363, such as properties owned by the contact, properties or property attributes desired by or required by the contact, properties owned by a client of the contact, properties or property attributes desired by or required by a client of the contact, and/or the like. A variety of property information may be included, such as but not limited to: a property ID, property type, property attributes, pictures, location information….”  See [0098].  Table 1 adds more physical features.  See [0105].  
Rankin further discloses a database divided into a plurality of property attribute sectors.  “FIG. 4 shows an implementation of data flow between and among HUB components and affiliated entities in one embodiment of HUB operation. The HUB 401 may include one or more HUB servers 405, configured to implement HUB features and/or functionality, and one or more HUB databases 410, configured for storage of HUB data.”  See [0099 and Fig. 4].  Rankin adds, “the HUB may also facilitate communications between a user broker and one or more contra brokers 437 which may, in one implementation, comprise real estate brokers having clients who do not have their own access to HUB data, features, and/or functionality. The HUB may also be communicatively coupled, such as via a communication network 415, with one or more third-party resources 440, such as property information repositories, contact relations database of property information to seek properties having attributes matching the user specifications”, at [0103]; and, “A determination is made as to whether a record exists in one or more HUB databases representing the received location 1505”, at [0122].  

Regarding claim 3, the combination of Rankin and Guerra discloses all the limitations of claim 2, above. 
Rankin further discloses performed by receiving from a searching broker a number of search criteria when describing the hub.  Rankin details, “HUB embodiments may serve to facilitate contact relationship management, lead generation, property/retailer and/or real estate browsing and/or searching, transactions, broker activity tracking, and/or the like features and functionality. In one embodiment, the HUB may allow a user to specify a role or "hat" in the context of a prospective transaction of property (e.g., a buyer, seller, tenant, landlord, buyer/tenant or buyer broker, seller/landlord or landlord or investment sales broker, investor, leasing agent, property manager, business developer, dispositioner, real estate professional, Municipality contact, and/or the like.)”  See [0066].  Further broker searches are detailed at [0086 and Figs 2C-D.]  
Ranking discloses the individual property attributes as well.  First, “…user may then interact with the user interface to specify desired, required, or available property/tenant attributes, based on which queries of property listings/tenants may be performed to find matching results”, at [0066]; “desired property attributes for that tenant client (e.g., square footage, location, layout, features, amenities, view, type of location, price, terms, and/or the like)”, at [0069]; and, “[a] list of property attributes, grid variables, attributes next to the attribute values listed at 160 and 155”, at [0075].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Daum (US20080201259) discloses a method and apparatus for conveying the right to broker real estate transfers.  Milman ((US20100057524) provides a system and method for utilizing real estate information.  Raveis (US20020046159) discloses a system and method or managing transactions relating to real estate.  Thomas (US 10,037,558) has a computerized process to automate the home sale process.  Vidali (US20040143450) details a real estate transaction management system.  Wheeler (US20040039581) describes a system for managing the sale of real estate.  Wright (US20140025592) describes a seller driven real estate communication system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687